     Case 4:20-cv-00116-O Document 13 Filed 03/02/21                        Page 1 of 6 PageID 73



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

RAYSHUN GOODEN-EL,                                    §
aka Rayshun Gooden,                                   §
(TDCJ No. 1042771),                                   §
                                                      §
                         Plaintiff,                   §
                                                      §
v.                                                    §            Civil Action No. 4:20-cv-116-O
                                                      §
TARRANT COUNTY, TEXAS,                                §
CITY OF FORT WORTH, TEXAS,                            §
                                                      §
                         Defendants.                  §

                         OPINION AND ORDER OF DISMISSAL
                       UNDER 28 U.S.C. §§ 1915A(b) and 1915(e)(2)(B)

         This case is before the Court for review of pro-se inmate/Plaintiff Rayshun Gooden-El’s

(“Gooden-El”) claims to determine if they are frivolous, malicious, or fail to state a claim upon

which relief may be granted under the screening provisions of 28 U.S.C. §§ 1915A(b)(1) and

1915(e)(2)(B). Having reviewed and screened the claims in the complaint, the Court concludes

that Gooden-El’s claims in this case must be dismissed under authority of these provisions.

I.       BACKGROUND

         At the time he filed his complaint and attached supplemental complaint, Gooden-El was

confined in the Estelle Unit of the Texas Department of Criminal Justice, Correctional Institutions

Division.1 ECF Nos. 1, 1-1. Gooden-El was convicted of capital murder in McLennan County,

Texas,       and   was    sentenced      to    life    in   prison     on     April    26,     2001.     See


         1
          Although Gooden-El purportedly filed his complaint on behalf of others, he is the only plaintiff
who signed the complaint. Compl. 4, ECF No. 1. As Gooden-El is not a licensed attorney, he is not
authorized to represent the interests of others named in his complaint. Therefore, the only plaintiff in this
suit is Rayshun Gooden-El.
                                                      1
      Case 4:20-cv-00116-O Document 13 Filed 03/02/21                Page 2 of 6 PageID 74



https://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=05905905.

        Gooden-El originally filed his pleading in the Eastern District of Texas under the Alien

Tort Claims Act of 1789 and pursuant to the Court’s diversity jurisdiction. Compl. 1, ECF No. 1.

That court severed the action into five different cases and transferred them to various courts around

the state. Transferred to this Court are Plaintiff’s claims brought against Tarrant County, Texas,

and the City of Fort Worth, Texas. Order 1-2, ECF No. 6.

        Gooden-El contends that he is being unlawfully held as a hostage and political prisoner

under the unethically applied Thirteenth, Fourteenth, and Fifteenth Amendments. Compl. 6-12,

ECF No. 1. He complains the defendants have improperly identified him with the slave labels:

NEGRO, BLACK, COLORED. Id. at 2. Gooden-El requests declaratory and injunctive type relief,

including a “cease and desist order concerning the unlawful incarceration of the Moorish American

National named herein”; an order that he be released to a “Third Party Beneficiary Contract to the

Moorish American Nationals lawfully Constituted Government”; a writ of mandamus, and

monetary damages. Id. at 13. Gooden-El also requests the “RELEASE and TRANSFER of the

Forenamed Moorish American Nationals being held in unlawful Captivity, Custody/Hostage

within the confines of         THE TEXAS         DEPARTMENT OF             CRIMINAL JUSTICE

CORRECTIONAL INSTITUTIONAL DIVISION as political Prisoner and THE STATE OF

TEXAS PROPERTY (NEGRO, BLACK, COLORED, AFRICAN AMERICAN)” [sic]. Suppl.

Compl. 10, ECF No. 1-1.

II.     LEGAL STANDARD OF REVIEW UNDER §§ 1915A and 1915(e)(2)(B)

        Gooden-El is an inmate who was permitted to proceed in forma pauperis. As a part of the

Prison Litigation Reform Act (“PLRA”), Congress enacted 28 U.S.C. § 1915A, which requires a

district court to review a complaint from a prisoner seeking relief from a governmental entity,

                                                2
       Case 4:20-cv-00116-O Document 13 Filed 03/02/21                Page 3 of 6 PageID 75



officer, or employee as soon as possible after docketing. See 28 U.S.C.A. § 1915A(a). Because

Gooden-El is proceeding in-forma-pauperis, his complaint is also subject to screening under 28

U.S.C. § 1915(e)(2). Both § 1915A and § 1915(e)(2) provide for sua sponte dismissal of the

complaint or any portion thereof, if it is frivolous, malicious, fails to state claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from such relief. See

28 U.S.C.A. §§ 1915A(b) and 1915(e)(2)(B).

         A complaint is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when it is “based

on an indisputably meritless legal theory.” Id. at 327. A claim lacks an arguable basis in fact when

it describes “fantastic or delusional scenarios.” Id. at 327-28. A complaint fails to state a claim

upon which relief may be granted when it fails to plead “enough facts to state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); accord Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). To avoid dismissal for failure to state a claim, plaintiffs must

allege facts sufficient to “raise the right to relief above the speculative level.” Twombly, 550 U.S.

at 555. Mere “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action” are insufficient to state a claim upon which relief may be granted. Id.

III.     ANALYSIS

         A.     Claims Based on Moorish American Nationality

         Plaintiff Gooden-El challenges his incarceration under a theory that he was not subject to

prosecution in Texas state courts because that prosecution deprived him of his rights as a “Moorish

American National.” Compl. 1-2, ECF No. 1. Another court in this circuit recently noted that the

“Moorish American” claims are based on theories that are “not credible,” and cited numerous cases


                                                  3
    Case 4:20-cv-00116-O Document 13 Filed 03/02/21                  Page 4 of 6 PageID 76



in support as follows:

       See Bey v. State of Indiana, 847 F.3d 559, 560-61 (7th Cir. 2017) (distinguishing
       tenets of the Moorish Science Temple of America from discredited theories asserted
       by so-called Moors associated with the sovereign-citizen movement); El Ameen
       Bey v. Stumpf, 825 F. Supp. 2d 537, 539-51 (D.N.J. 2011) (declining to grant leave
       to proceed in forma pauperis in a case brought by adherents to a “Moorish
       Movement” related to sovereign citizenship); Barthelemy-Bey v. Louisiana, No. 19-
       cv-12671, 2019 WL 5430594, at *2 (E.D. La. Oct. 1, 2019) (describing the civil
       action brought by a Moorish prisoner as “frivolous because the claims are based on
       a ‘sovereign citizen’ theory, which is an indisputably meritless legal theory”)
       (citations omitted); Mason v. Anderson, No. 4:15-cv-2952, 2016 WL 4398680, at
       *2 (S.D. Tex. Aug. 8, 2016) (noting that “courts routinely dismiss sovereign citizen
       claims”) (citing Wirsche v. Bank of Am., N.A., No. 7:13-cv-528, 2013 WL 6564657,
       at *2 (S.D. Tex. Dec. 13, 2013) (Alvarez, J.) (“These teachings have never worked
       in a court of law - not a single time.”) (citations omitted)); Gooden-El v. Texas, No.
       20-cv-159, 2020 WL 1847157, at *1-2 (W.D. Tex. Apr. 13, 2020) (recommending
       dismissal of a complaint filed by another inmate from the Estelle Unit, seeking
       release of all “Moorish American Nationals” being held in unlawful captivity as
       hostages or political prisoners, as “frivolous”).

King v. Trump, CA No. H-20-1600, 2020 WL 3542778, *2 (S.D. Tex. June 30, 2020). As a result,

the court in King dismissed the plaintiff’s Moorish American based claims as both factually and

legally frivolous. Id. at *3 (citing Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (stating that a

complaint may be dismissed as factually frivolous if it fits within the “category encompassing

allegations that are ‘fanciful,’ ... ‘fantastic,’ ... and ‘delusional’”) (quoting Neitzke, 490 U.S. at

325, 328.

       Likewise, in this case, the Court finds that Gooden-El’s claims that he is not subject to

prosecution as a Moorish American are frivolous, for the same reasons set forth in the above-cited

cases. See generally Vassar-E v. Louisiana, CA No. 20-090, 2020 WL 2520718, at *3 (E.D. La.

May 18, 2020) (“[i]t appears that Plaintiff is like many other ‘Moorish American’ who attempt to

escape the laws of this country.”) (citing El v. Louisiana, CA No. 16-2125, 2017 WL 1969552, at

*3 (E.D. La. May 12, 2017) (citations omitted)).

                                                  4
      Case 4:20-cv-00116-O Document 13 Filed 03/02/21               Page 5 of 6 PageID 77




        Furthermore, similar to the court’s review of the pleadings in Vassar-E, given the frivolity

of Gooden-El’s complaint upon review by this Court, he will not be permitted leave to file an

amended complaint. Id. at *3. In this regard, because any amended complaint would still be based

on a frivolous “sovereign citizen” theory, this deficiency cannot be cured through an amendment

to the complaint. See El v. Louisiana, 2017 WL 1969552, at * 3 (citing Bey v. Sutton, No. 413-

205, 2013 WL 5816427, at *1 (S.D. Ga. Oct. 29, 2013) (finding a “Moorish American’s” complaint

so frivolous that a “re-pleading option” was not warranted)). Accordingly, the Court finds that

Gooden-El is not entitled to an opportunity to amend his complaint in this instance.

        B.      Habeas Corpus Relief

        To the extent Gooden-El seeks release from confinement, he must seek such relief in a

petition for habeas corpus relief after he has exhausted his state court remedies. The exclusive

remedy for a prisoner who challenges the fact or duration of his confinement and seeks immediate

or speedier release is habeas corpus relief. Preiser v. Rodriguez, 411 U.S. 475, 488-490 (1973).

The Court will decline to construe this action as a request for habeas corpus relief, however,

because if Gooden-El did not intend for this action to be a petition for habeas corpus relief under

28 U.S.C § 2254, any subsequently filed petitions could be subject to the restrictions on “second

or successive” petitions. See, e.g., Castro v. United States, 540 U.S. 375 (2003). Additionally,

Gooden-El makes no allegations suggesting he has exhausted his state court remedies.

IV.     CONCLUSION and ORDER

        It is therefore ORDERED that all of Plaintiff Rayshun Gooden-El’s claims in this suit

seeking declaratory or injunctive relief, or for monetary damages, are DISMISSED WITH

PREJUDICE under 28 U.S.C. § 1915A(b)(1) and, alternatively, under 28 U.S.C. §

1915(e)(2)(B)(i).

                                                 5
   Case 4:20-cv-00116-O Document 13 Filed 03/02/21            Page 6 of 6 PageID 78




       It is further ORDERED that any claims that Gooden-El asserts challenging the fact or

duration of confinement or seeking immediate or speedier release from confinement are

DISMISSED without prejudice to him seeking habeas corpus relief.

       SO ORDERED this 2nd day of March, 2021.



                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE




                                            6
